                                          Case 5:18-cv-06738-LHK Document 110 Filed 04/09/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     UNILOC USA INC, et al.,                            Case No. 18-CV-06738-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                         AMENDED JUDGMENT
                                  14             v.

                                  15     LG ELECTRONICS USA INC, et al.,
                                  16                    Defendants.

                                  17

                                  18          This judgment supersedes ECF No. 108, which has been vacated.

                                  19          On April 9, 2019, the Court granted Defendant’s motion to dismiss. ECF No. 109. The

                                  20   Court ruled that the claims of U.S. Patent No. 6,993,049 are invalid under 35 U.S.C. § 101.

                                  21   Accordingly, the Clerk shall enter judgment in favor of Defendant. The Clerk shall close the file.

                                  22   IT IS SO ORDERED.

                                  23

                                  24   Dated: April 9, 2019

                                  25                                                   ______________________________________
                                                                                       LUCY H. KOH
                                  26                                                   United States District Judge
                                  27

                                  28                                                    1
                                       Case No. 18-CV-06738-LHK
                                       AMENDED JUDGMENT
